Citation Nr: 1701820	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for left wrist disorder (claimed as left wrist fracture/sprain), to include carpel tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA examination and medical opinion.

The Veteran contends that his left wrist disability had its onset in service, related to injury therein.  Service treatment records reflect that the Veteran was diagnosed with a left wrist sprain in June 1968, which he asserts was incurred in-service after he caught his thumb in a ladder rung. The Veteran contends that he was diagnosed with a wrist fracture at the time of injury and received a half cast before his discharge several weeks later. On his VA Form 9 dated in June 2013, the Veteran reported that he always had some symptoms of pain and discomfort since the injury, but had self-treated with over-the-counter medication. He subsequently received VA treatment for his left wrist sprain in 2011 and 2012.

The Board acknowledges the positive medical nexus statement submitted by a nurse practitioner (J.W.) at VA's Cortland/Ithaca outpatient clinic.  In December 2011, J.W. wrote that the Veteran injured his left wrist when he was going down a ladder for a drill in 1968. The Veteran caught his thumb and hyperextended the joint, causing a wrist fracture. J.W. opined that the Veteran's pain and degenerative changes were most likely related to the prior injury in service. However, J.W.'s opinion appears to be based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value). In that regard, the Board notes that the finding of a wrist fracture is contradicted by the service treatment records, which indicate a wrist sprain.

In July 2012, the Veteran was afforded a VA examination to determine the etiology of his left wrist disability.  Following a physical examination, the examiner diagnosed left wrist sprain. The VA examiner opined that the Veteran's left wrist disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness. In support of her determination, the VA examiner noted that the Veteran's left wrist only started bothering him to a great degree within the previous year and that he had worked as a heavy equipment operator for years. The VA examiner pointed to the Veteran's service treatment records, which indicated left wrist pain and showed an X-ray reading within normal limits. The VA examiner observed that while the Veteran did have degenerative changes at the scaphotrapezial joint and pain in this area, other potential diagnoses were found for his left wrist pain. The VA examiner also ascertained symptoms consistent with carpal tunnel syndrome, including tingling, numbness, and nighttime symptoms. The VA examiner pointed to positive tinnels and phalens in November 2011 VA treatment records, as well as from the VA examination results. Similarly, the Syracuse VA treatment records from November 2011 reflect a diagnosis for carpel tunnel syndrome. 

The Board finds that it is unclear whether the nature and etiology of carpel tunnel syndrome was considered by the VA examiner to establish the medical nexus of the Veteran's left wrist disorder. Likewise, the VA examiner does not adequately explain how the presentation of symptoms within one year of the Veteran's claim would not be attributable to the Veteran's military service. Finally, the Board notes that the Veteran reported that he has had pain and discomfort in his left wrist since his 1968 injury, but had self-treated with over-the-counter medication. It is unclear whether the examiner fully considered the Veteran's statements of symptomatology since service when formulating her opinion.  When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds the VA examiner's opinion inadequate for determining entitlement to service connection.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left wrist disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records dated from May 2013 to the present. 

All actions to obtain the requested records should be fully documented in the electronic file. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any left wrist disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran's June 2013 statement on VA Form 9 that "he has always had some pain and discomfort in his left wrist since the injury but has been treating the pain with over-the-counter medication when necessary." All pertinent symptomatology and findings must be reported in detail. 

The examiner should identify all current left wrist disorders, noting that medical records in the Veteran's claims file shows that the Veteran has been diagnosed with carpel tunnel syndrome and degenerative changes at the scaphotrapezial joint.

The examiner should opine as to whether it is at least as likely (a 50 percent or greater probability) as not that the left wrist disorder, to include carpel tunnel syndrome, had its onset during active duty or is causally or etiologically related to his military service, to include any injury or symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be noted if any notice that was sent was returned as undeliverable.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

